UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7294



MICHAEL O. BILLINGTON,

                                           Petitioner - Appellant,

          versus


RONALD W. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-568)


Submitted:   June 30, 1998                 Decided:   July 16, 1998


Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Thomas Zerkin, GERALD T. ZERKIN & ASSOCIATES, Richmond, Vir-
ginia, for Appellant. Leah Ann Darron, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael O. Billington seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(1994) (current version at 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998)). We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of probable cause to appeal and dismiss the appeal on the

reasoning of the district court. Billington v. Angelone, No. CA-95-

568 (E.D. Va. Jan. 4 and July 26, 1996). See Lindh v. Murphy, 521

U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We

also deny Billington’s motion for a certificate of appealability.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2